                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   ROBERT LEE JENKINS, JR.,                                  No. C 19-5762 WHA (PR)
                                                                         10                    Plaintiff,                               ORDER OF DISMISSAL
                                                                         11        v.
United States District Court




                                                                              TED BLOOM; S. CAMPAIGNE; K.
                               For the Northern District of California




                                                                         12
                                                                              THOMPSON; D. CHAMBERLAIN;
                                                                         13   K. HOFFMAN;
                                                                         14                    Defendants.
                                                                                                                       /
                                                                         15
                                                                         16                                                INTRODUCTION
                                                                         17             Plaintiff, a California state prisoner, filed this pro se civil rights case under 42 U.S.C. §
                                                                         18   1983 against officials at the California Training Facility. He is granted leave to proceed in
                                                                         19   forma pauperis in a separate order. For the reasons discussed below, the complaint is dismissed
                                                                         20   for failure to state a claim upon which relief may be granted.
                                                                         21                                                  ANALYSIS
                                                                         22   A.        STANDARD OF REVIEW
                                                                         23             Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                                                         24   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                                                         25   1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims
                                                                         26   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                                                         27   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro
                                                                         28   se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
                                                                          1   (9th Cir. 1990).
                                                                          2           Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                          3   claim showing that the pleader is entitled to relief." "Specific facts are not necessary; the
                                                                          4   statement need only '"give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          5   upon which it rests."'" Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                          6   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                          7   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                          8   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                          9   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                         10   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
                                                                         11   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
United States District Court
                               For the Northern District of California




                                                                         12   at 1974.
                                                                         13           To state a claim under 42 U.S.C. 1983, a plaintiff must allege two essential elements:
                                                                         14   (1) that a right secured by the Constitution or laws of the United States was violated, and (2)
                                                                         15   that the alleged deprivation was committed by a person acting under the color of state law.
                                                                         16   West v. Atkins, 487 U.S. 42, 48 (1988).
                                                                         17   B.      LEGAL CLAIMS
                                                                         18          Plaintiff claims alleges that defendant Bloom falsified disciplinary charges against him in
                                                                         19   retaliation for plaintiff having filed an administrative grievance against Bloom. A prisoner’s
                                                                         20   First Amendment rights are violated if he is retaliated against for using administrative grievance
                                                                         21   procedures. Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005). The attachments to the
                                                                         22   complaint, however, establish that Bloom filed disciplinary charges before plaintiff filed the
                                                                         23   administrative grievance. Specifically, Bloom filed the disciplinary charges on April 3, 2019,
                                                                         24   whereas plaintiff filed the administrative grievance — which complained about Bloom referring
                                                                         25   plaintiff to mental health services — on April 11, 2109 (see Pet. Ex. A at 5; Pet. Ex. C at 3).
                                                                         26   Bloom could not have retaliated against plaintiff for an action that plaintiff had not yet taken.
                                                                         27   Plaintiff’s allegations, even when liberally construed, indicate that Bloom did not retaliate
                                                                         28
                                                                                                                                2
                                                                          1   against him for exercising his First Amendment rights, and therefore do not state a cognizable
                                                                          2   retaliation claim.
                                                                          3          Plaintiff claims that the other defendants acted “in cahoots” with Bloom and covered up
                                                                          4   his retaliatory actions. These other defendants reviewed and granted in part and denied in part
                                                                          5   plaintiff’s administrative grievance regarding Bloom’s allegedly retaliatory disciplinary charges.
                                                                          6   Plaintiff’s retaliation claim against these defendants is not cognizable because it is based upon
                                                                          7   the claim that Bloom retaliated against plaintiff, which, for the reasons discussed, is not
                                                                          8   cognizable. Plaintiff also does not state a cognizable claim against these defendants for
                                                                          9   improperly processing or denying his administrative grievances. See Ramirez v. Galaza, 334
                                                                         10   F.3d 850, 860 (9th Cir. 2003) (there is no constitutional right to a prison administrative appeal or
                                                                         11   grievance system),
United States District Court
                               For the Northern District of California




                                                                         12          For the reasons discussed, plaintiff’s complaint must be dismissed for failure to state a
                                                                         13   claim upon which relief may be granted. Any attempt at amendment would be futile because the
                                                                         14   allegations in the complaint and the attachments thereto establish that defendants did not retaliate
                                                                         15   against him for exercising his First Amendment rights. Therefore, leave to amend is not granted.
                                                                         16
                                                                         17                                            CONCLUSION
                                                                         18          For the reasons set out above, this case is DISMISSED for failure to state a claim upon
                                                                         19   which relief may be granted. The clerk shall enter judgment and close the file.
                                                                         20          IT IS SO ORDERED.
                                                                         21
                                                                              Dated: November      14    , 2019.
                                                                         22                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               3
